DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-5, 7-9, and 15 objected to because of the following informalities: 
The term "moves" in claim 1 line 21 should read as "move".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "said cable" in line 25.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 4-5 recites the limitation “said middle protection shield”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203045165 (cited in IDS filed on 01/24/2021) to Shen et al. (“Shen”), in view of US 20140353293 A1 to Huonker (“Huonker”), in view of US 20080290074 A1 to Speker et al (“Speker”).

Regarding claim 1, Shen discloses, a laser cutting tool with protective enclosure assembly (see Fig. 1) for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly (see Fig. 1 and disclosed in para 0026 “A laser protection device includes a support plate 4, a protective cover 1, a light shielding body, and a protective plate 2”) comprising: 
a top protection assembly (see support plate 4), 
a middle protection assembly (see protective cover 1); 
a bottom protection assembly (see protective plate 2, rods3, and connection 6); 
a laser torch head (cutting head 5);
wherein said top protection assembly, said middle protection assembly (1), and said (2, 3, and 6) are removably mounted together (see Fig. 1, wherein plate 4, protective cover 1 and plate 2 are mounted together by screws);
wherein said top protective assembly (4), said middle protection assembly (1), and said bottom protection assembly (2, 3, and 6) form a cavity enclosing said laser torch head (see Fig. 1);
wherein said top protection assembly further comprises a top cover having a top cover opening (see Fig. 1, and disclosed in para 0026 “the protective cover 1 is wrapped around the outer circumference of the through hole on the support plate 4”); 
However, Shen does not explicitly disclose, 
a frame, wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame, 
wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity;
wherein said top protection assembly permitting any cables connected to said laser torch head passing through said top protection assembly,
wherein said cables operatively moves upward and downward freely without congesting said top protection assembly; and,
wherein said top protection assembly extends to the back of said protective enclosure assembly so as to permit additional vertical travel of said laser torch head and said cable.
Nonetheless, Huonker teaches, 
a laser welding device (1) with a top protection assembly (see shielding pipes 11), 
wherein said top protection assembly further comprises a top cover having a top cover opening (see annular gap 14); 
(see a flexible sealing element 15);
wherein said top brush assembly (15) covers said top cover opening (see Fig. 1), so as to prevent leaking of any laser light from said cavity (disclosed in para 0034 “”the laser welding head shielding pipe 11 a flexible sealing element 15 in the form of an annular protective brush, whose inwardly directed radial bristles 16 are in abutment with the clamping claw shielding pipe 12);
wherein said top protection assembly permitting any cables (see pipe 12, wherein the flexible sealing element 15 is able to permit the pipe 12 passing through, element 15 is able to permit cables to pass through) connected to said laser torch head passing through said top protection assembly, wherein said cables operatively moves upward and downward freely without congesting said top protection assembly; and wherein said top protection assembly extends to the back of said protective enclosure assembly so as to permit additional vertical travel of said laser torch head and said cable (see Fig. 1 and disclosed in para 0034 “The flexible sealing element 15 ensures, in spite of the relative movement between the two shielding pipes 11, 12 as required to produce a local welding contour, a light-tight sealing so that at least no directed laser radiation with considerable power density can be output”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the top protection assembly of Shen wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity and permitting any cables connected to said laser torch head passing through said top protection assembly, wherein said cables operatively moves upward and downward freely without congesting said top protection assembly; and, wherein said top protection assembly extends to the back of said 
Shen in view of Hounder does not explicitly disclose, the frame, wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame,
Nonetheless, Speker teaches, a laser cutting head (see laser cutting head 4) removably mounted on a frame (see device 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen in view of Huonder wherein there is frame as taught/suggested by Speker so as said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame in order to the movement of the laser cutting tool as disclosed in para 0030 by Speker.

Regarding claim 2, Shen discloses, wherein said middle protection shield includes a light shield having a planetary gasket disposed on an edge of said light shield (see Fig. 4).

Regarding claim 3, Shen discloses, wherein said light shield is a semi-translucent shield permitting an operator of said laser cutting tool having a view of inside of said cavity (disclosed in para 0026 “the protective cover 1, a protective plate 2 made of transparent material covers the gap of the light-shielding body”).

Regarding claim 7, Hounker teaches, said top brush assembly (15) comprises
at least one pair of brush holders having a first brush holder and a second brush holder (see left and right inner walls of pipe 11); and
at least one pair of top brushes having a first top brush and a second top brush (see left and right side of element 15);
wherein one end of said first top brush is received by said first brush holder, and one end of said second top brush is received by said second brush holder (see Fig. 1).

Regarding claim 8, Hounker teaches, said first top brush and said second top brush are positioned in an opposite direction at the same vertical level (see Fig. 1), so as to permit the free distal end of said first top brush which is not received by said first brush holder facing and contacting the free distal end of said second top brush which is not received by said second brush(see Fig. 1).

Regarding claim 9, Hounker teaches, said top brush assembly further comprises a bracket, wherein said at least one pair of brush holders are mounted to said bracket (see Fig. 1 and disclosed in para 0016).

Regarding claim 15, Shen discloses, said bottom protection assembly comprises: a bottom cover (see flexible connecting piece 6) having an opening (see Fig. 4);
a bottom brushes cup assembly (see shading rods 3)surrounding said opening so as to permitting said laser torch head extending therethrough (see Fig. 1).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203045165 (cited in IDS filed on 01/24/2021) to Shen et al. (“Shen”), in view of US 20140353293 A1 to Huonker (“Huonker”), in view of US 20080290074 A1 to Speker et al (“Speker”), and in further view of US 5940304 A to Barenboim et al. (“Barenboim”).

Regarding claims 4 and 5, Shen in view of Huonker and in further view of Speker discloses, said middle protection shield being removably mounted to said frame as disclosed in claim 1.
	However, Shen in view of Huonker and in further view of Speker does not explicitly disclose, said frame comprises at least one shield interlock switch, said middle protection shield being removably mounted to said frame so as to be in selective communication with said shield interlock switch, 
said at least one shield interlock switch is in a locked position when said middle protection shield is mounted to said frame, and is switched to an unlocked position when said middle protection shield is detached from said frame;
wherein said laser torch head can be activated only if are said at least one shield interlock switch is in said locked position.
	Nonetheless, Barenboim teaches, a laser texturing tool (see Fig. 4) with laser light-tight doors (see doors 44), wherein the doors having safety interlock switches so as the laser is turned on only if all the switches are in locked positions/all the doors are closed and locked positions and the laser is turned off when one of the door is opened position (see Fig. 4 and disclosed in Col. 4 lines 43-58 and Col. 20 lines 13-21 “Hardware resources 208, the control of which is shared by disk handling and processing controllers 202, 206, include various optical devices which have been described above in reference to FIGS. 5 and 5B.  In particular, these devices include the actuators moving shuttling mirror slide 176, electronic process shutter 114, and safety shutter 116, a number of safety interlocks, including interlock switches detecting whether doors are closed and locked”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen in view of Huonker and in further view of Speker wherein said frame comprises at least one shield interlock switch, said middle protection shield being removably mounted to said frame so as to be in selective communication with said shield interlock switch, said at least one shield interlock switch is in a locked position when said middle protection shield is mounted to said frame, and is switched to an unlocked position when said middle protection shield is detached from said frame, wherein said laser torch head can be activated only if are said at least one shield interlock switch is in said locked position as taught/suggested by Barenboim in order to obtain a laser light-tight enclosure sine the infrared laser produces invisible, potentially-harmful rays as disclosed in Col. .4 lines 43-58 by Barenboim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203045165 (cited in IDS filed on 01/24/2021) to Shen et al. (“Shen”), in view of US 20080290074 A1 to Speker et al (“Speker”), and in further view of US 6822187 B1 to Hermann (“Hermann”).

Regarding claim 16, Shen discloses, a laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly comprising:
a top protection assembly (4); a
 middle protection assembly (1); 
a bottom protection assembly (2, 3, and 6); 
a laser torch head (5);
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted together (see Fig. 1); and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing said laser torch head (see Fig. 1).
However, Shen does not explicitly disclose, 
a frame, wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame, and wherein said bottom protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
Nonetheless, Speker teaches, a laser cutting head (see laser cutting head 4) removably mounted on a frame (see device 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen wherein there is frame as taught/suggested by Speker so as said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame in order to the movement of the laser cutting tool as 
Shen in view of Speker does not explicitly disclose, wherein said bottom protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
Nonetheless, Hermann teaches, the mounting block 14, may also provide a support to attach the laser head to a robot 35 (shown in part).  The laser head may be attached to the robot 35 using any suitable fastening means, such as magnetic attachment, break-away tabs, etc. The fastening means preferably provides a safety release mechanism, which disconnects the laser head from the robot upon a violent or uncontrolled collision (see Fig. 1 and disclosed in Col 6 lines 43-49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen in view of Speker wherein said bottom protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage as suggested/taughted by Hermann in order to provide a safety release mechanism, which disconnects the bottom from the remainder of the laser cutting tool upon a violent or uncontrolled collision as disclosed in Col. 6 lines 43-49 by Hermann.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203045165 (cited in IDS filed on 01/24/2021) to Shen et al. (“Shen”), in view of US 20080290074 A1 to Speker et al (“Speker”), in further view of US 5940304 A to Barenboim et al. (“Barenboim”), and in further view of US 6822187 B1 to Hermann (“Hermann”).

Regarding claim 17, Shen discloses, a method for assembling a laser cutting tool with protective enclosure assembly, said method comprising steps of: 
removably connecting a top protection assembly (4),
removably connecting a middle protection shield (1),
removably connecting a bottom protection assembly (2,3, and 6), and
However, Shen does not explicitly disclose, 
a frame, wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame via interlock switches, and wherein said bottom protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
Nonetheless, Speker teaches, a laser cutting head (see laser cutting head 4) removably mounted on a frame (see device 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen wherein there is frame as taught/suggested by Speker so as said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame in order to the movement of the laser cutting tool as disclosed in para 0030 by Speker.
Moreover, Barenboim teaches, a laser texturing tool (see Fig. 4) with laser light-tight doors (see doors 44), wherein the doors having safety interlock switches so as the laser is turned on only if all the switches are in locked positions/all the doors are closed and locked positions and the laser is turned off when one of the door is opened position (see Fig. 4 and disclosed in Col. 4 lines 43-58 and Col. 20 lines 13-21 “Hardware resources 208, the control of which is shared by disk handling and processing controllers 202, 206, include various optical devices which have been described above in reference to FIGS. 5 and 5B.  In particular, these devices include the actuators moving shuttling mirror slide 176, electronic process shutter 114, and safety shutter 116, a number of safety interlocks, including interlock switches detecting whether doors are closed and locked”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen in view of Speker wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame via interlock switches as taught/suggested by Barenboim in order to obtain a laser light-tight enclosure sine the infrared laser produces invisible, potentially-harmful rays as disclosed in Col. .4 lines 43-58 by Barenboim.
Shen in view of Speker and Barenboim does not explicitly disclose, wherein said bottom protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
Nonetheless, Hermann teaches, the mounting block 14, may also provide a support to attach the laser head to a robot 35 (shown in part).  The laser head may be attached to the robot 35 using any suitable fastening means, such as magnetic attachment, break-away tabs, etc. The fastening means preferably provides a safety release mechanism, which disconnects the laser head from the robot upon a violent or uncontrolled collision (see Fig. 1 and disclosed in Col 6 lines 43-49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to 

Regarding claim 18, Shen in view of Speker disclose, said method further comprising arranging a laser torch head (5 of Shen) within a cavity formed by said frame (13 of Speker), said top protection assembly, said middle protection shield, and said bottom protection assembly (4, 1, 2-3, and 6 of Shen), moreover, Barenboim teaches, a laser texturing tool (see Fig. 4) with laser light-tight doors (see doors 44), wherein the doors having safety interlock switches so as the laser is turned on only if all the switches are in locked positions/all the doors are closed and locked positions and the laser is turned off when one of the door is opened position (see Fig. 4 and disclosed in Col. 4 lines 43-58 and Col. 20 lines 13-21 “Hardware resources 208, the control of which is shared by disk handling and processing controllers 202, 206, include various optical devices which have been described above in reference to FIGS. 5 and 5B.  In particular, these devices include the actuators moving shuttling mirror slide 176, electronic process shutter 114, and safety shutter 116, a number of safety interlocks, including interlock switches detecting whether doors are closed and locked”), and it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen in view of Speker wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted the frame via interlock switches as taught/suggested by Barenboim in .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203045165 (cited in IDS filed on 01/24/2021) to Shen et al. (“Shen”), in view of US 20080290074 A1 to Speker et al (“Speker”), in further view of US 5940304 A to Barenboim et al. (“Barenboim”), in further view of US 6822187 B1 to Hermann (“Hermann”), and in view of US 20140353293 A1 to Huonker (“Huonker”).

Regarding claim 19, Shen discloses, said top protection assembly comprises:
a top cover (4) having a top cover opening (see para 0026). 
However, regarding claims 17 and 19, Shen in view of Speker, Barenboim, and Hermann does not explicitly disclose, said top protection assembly comprises: a top cover having a top cover opening; a top brush assembly; wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity.
Nonetheless, Huonker teaches, 
a laser welding device (1) with a top protection assembly (see shielding pipes 11), 
wherein said top protection assembly further comprises a top cover having a top cover opening (see annular gap 14); 
a top brush assembly (see a flexible sealing element 15);
wherein said top brush assembly (15) covers said top cover opening (see Fig. 1), so as to prevent leaking of any laser light from said cavity (disclosed in para 0034 “”the laser welding head shielding pipe 11 a flexible sealing element 15 in the form of an annular protective brush, whose inwardly directed radial bristles 16 are in abutment with the clamping claw shielding pipe 12);
wherein said top protection assembly permitting any cables (see pipe 12, wherein the flexible sealing element 15 is able to permit the pipe 12 passing through, element 15 is able to permit cables to pass through) connected to said laser torch head passing through said top protection assembly, wherein said cables operatively moves upward and downward freely without congesting said top protection assembly; and wherein said top protection assembly extends to the back of said protective enclosure assembly so as to permit additional vertical travel of said laser torch head and said cable (see Fig. 1 and disclosed in para 0034 “The flexible sealing element 15 ensures, in spite of the relative movement between the two shielding pipes 11, 12 as required to produce a local welding contour, a light-tight sealing so that at least no directed laser radiation with considerable power density can be output”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the top protection assembly of Shen wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity and permitting any cables connected to said laser torch head passing through said top protection assembly, wherein said cables operatively moves upward and downward freely without congesting said top protection assembly; and, wherein said top protection assembly extends to the back of said protective enclosure assembly so as to permit additional vertical travel of said laser torch head and said cable as suggested/taught by Huonker in order to produce a local cutting/welding contour, and a light-tight sealing so that at least no directed laser radiation with considerable .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203045165 (cited in IDS filed on 01/24/2021) to Shen et al. (“Shen”), in view of US 6822187 B1 to Hermann (“Hermann”).

Regarding claim 20, Shen discloses, a laser cutting tool for manipulating a metal workpiece, said laser cutting tool comprising:
a laser (5);
a protection assembly (1) disposed about said laser and defining a laser cavity (see Fig. 1), said protection assembly permitting radiation from said laser to be selectively directed to said workpiece (see Fig. 1);
wherein said protection assembly includes an aperture permitting access to said laser cavity (see Fig. 1 and para 0026); and, a brush assembly position (3) to cover said aperture (see Fig. 1), said brush assembly permitting passage of solid objects therethrough (see Fig. 1), while preventing light from said laser from emanating from said aperture (see para 0027).
Shen does not explicitly disclose, wherein said protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
Nonetheless, Hermann teaches, the mounting block 14, may also provide a support to attach the laser head to a robot 35 (shown in part).  The laser head may be attached to the robot 35 using any suitable fastening means, such as magnetic attachment, break-away tabs, etc. The fastening means preferably provides a safety release mechanism, which disconnects the laser 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Shen wherein said protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage as suggested/taughted by Hermann in order to provide a safety release mechanism, which disconnects the bottom from the remainder of the laser cutting tool upon a violent or uncontrolled collision as disclosed in Col. 6 lines 43-49 by Hermann.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15403450 Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
Regarding claim 1, Application No. 15403450 discloses, a laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly comprising: 
a frame (see frame in claim 1);
a top protection assembly (see top protection assembly in claim 1); 
a middle protection  assembly (see middle protection assembly in claim 1); 
a bottom protection assembly (see bottom protection assembly in claim 1); 
a laser torch head (see laser torch head in claim 1);
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame (see claim 1);
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing  said laser torch head (see claim 1);
wherein said top protection assembly further comprises a top cover having a top cover opening; a top brush assembly (see claim 6);
wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity (see claim 6);
wherein said top protection assembly permitting any cables connected to said laser torch head passing through said top protection assembly (see claim 6);
wherein said  cables operatively moves upward and downward freely without congesting said top protection assembly (see claim 8 and claim 10); and,
wherein said top protection assembly extends to the back of said protective enclosure assembly so as to permit additional vertical travel of said laser torch head and said cable (see claim 8).

Regarding claim 2, Application No. 15403450 discloses, said middle protection shield includes a light shield having a planetary gasket disposed on an edge of said light shield (see claim 2).

Regarding claim 3, Application No. 15403450 discloses, said light shield is a semi-translucent shield permitting an operator of said laser cutting tool having a view of inside of said cavity (see claim 3).

Regarding claim 4, Application No. 15403450 discloses, said frame comprises at least one shield interlock switch, said middle protection shield being removably mounted to said frame so as to be in selective communication with said shield interlock switch (see claim 4).

Regarding claim 5, Application No. 15403450 discloses, said at least one shield interlock switch (see switch interlock in claim 5) is in a locked position when said middle protection shield is mounted to said frame, and is switched to an unlocked position when said middle protection shield is detached from said frame; wherein said laser torch head can be activated only if are said at least one shield interlock switch is in said locked position (see claim 5).

Regarding claim 7, Application No. 15403450 discloses, said top brush assembly comprises
at least one pair of brush holders having a first brush holder and a second brush holder; and
at least one pair of top brushes having a first top brush and a second top brush;
wherein one end of said first top brush is received by said first brush holder, and one end (see claim 7).

Regarding claim 8, Application No. 15403450 discloses, wherein:
said first top brush and said second top brush are positioned in an opposite direction at the same vertical level, so as to permit the free distal end of said first top brush which is not received by said first brush holder facing and contacting the free distal end of said second top brush which is not received by said second brush holder (see claim 7 and 8).

Regarding claim 9, Application No. 15403450 discloses, said top brush assembly further comprises a bracket, wherein said at least one pair of brush holders are mounted to said bracket (see claim 9).

Regarding claim 15, Application No. 15403450 discloses, said bottom protection assembly comprises: a bottom cover having an opening;
a bottom brushes cup assembly surrounding said opening so as to permitting said laser torch head extending therethrough (see claim 12).

Regarding claim 16, Application No. 15403450 discloses, a laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly comprising:
a frame (see frame in claim 1);
a top protection assembly (see top protection assembly in claim 1); 
a middle protection  assembly (see middle protection assembly in claim 1); 
(see bottom protection assembly in claim 1); 
a laser torch head (see laser torch head in claim 1);
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame (see claim 1); and
wherein said top protection assembly, said middle protection assembly, and said
bottom protection assembly form a cavity enclosing  said laser torch head (see claim 1).

Regarding claim 17, Application No. 15403450 discloses, a method for assembling a laser cutting tool with protective enclosure assembly, said method comprising steps of:
operatively mounting a frame to a bridge above a workpiece; removably connecting a top protection assembly to said frame, so as to switch at least one top interlock switch into a locked position;
removably connecting a middle protection shield to said frame, so as to switch at least one shield interlock switch into a locked position;
removably connecting a bottom protection assembly to said frame, so as to switch at least one bottom interlock switch into a locked position (see claim 17).

Regarding claim 18, Application No. 15403450 discloses, said method further comprising arranging a laser torch head within a cavity formed by said frame, said top protection assembly, said middle protection shield, and said bottom protection assembly.
wherein said laser torch head can be activated only if all of said at least one top interlock switch, said at least one shield interlock switch, and said at least one bottom interlock switch are in locked position (see claim 18).

Regarding claim 19, Application No. 15403450 discloses, said top protection assembly comprises:
a top cover having a top cover opening; a top brush assembly;
wherein said top brush assembly covers said top cover opening, so as to
prevent leaking of any laser light from said cavity (see claim 19).

Regarding claim 20, Application No. 15403450 discloses, a laser cutting tool for manipulating a metal workpiece, said laser cutting tool comprising:
a laser (see laser claim 20);
a protection assembly disposed about said laser and defining a laser cavity, said protection assembly permitting radiation from said laser to be selectively directed to said workpiece (see claim 20);
wherein said protection assembly includes an aperture permitting access to said laser cavity (see claim 20);
a brush assembly position to cover said aperture, said brush assembly permitting passage of solid objects therethrough, while preventing light from said laser from emanating from said aperture (see claim 20).

Regarding claims 16, 17, and 20, Application No. 15403450 does not explicitly disclose, wherein said protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
Nonetheless, Hermann teaches, the mounting block 14, may also provide a support to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser cutting tool of Application No. 15403450 wherein said protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage as suggested/taughted by Hermann in order to provide a safety release mechanism, which disconnects the bottom from the remainder of the laser cutting tool upon a violent or uncontrolled collision as disclosed in Col. 6 lines 43-49 by Hermann.

Response to Amendment
The amendment of 03/30/2021 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 03/30/2021 have been considered.
Applicant’s arguments with respect to 112(f) interpretation are acknowledged. 
The rejections under 112(a) and 112(b) are withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to claim(s) have been considered but are moot because Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) on 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97 on 01/24/2021 and Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VY T NGUYEN/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761